Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
This action is in reply to the communications filed on May 5, 2022, and June 8, 2022.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-3, 6-12, and 14-23 are currently pending and have been examined.  Claims 1, 6, 8-10, 14, and 16-19 have been amended.  Claims 4-5 and 13 have been canceled.  Claims 21-23 are newly added.
The previous rejection of claims 1-20 under 35 USC 112, 2nd paragraph, has been withdrawn.
The previous rejection of claims 1-20 under 35 USC 103(a) has been withdrawn.  




	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 5, 2022, has been entered. 
Response to Arguments
The previous rejection of claims 1-20 under 35 USC 112, 2nd paragraph, has been withdrawn in view of Applicants’ amendments.
The previous rejection of claims 1-20 under 35 USC 103(a) has been withdrawn in view of Applicants’ amendments.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-9, 11-12, and 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 6-9:  Claim 1 recites “capturing, by the client device, a video stream of a live camera feed pointed at a reflective surface including a reflection of a user on the reflective surface.”  This limitation is unclear.  It is unclear what is pointed at the reflective surface?  Is it a camera capturing the reflection?  Or is it the video stream?  For purposes of examination, the Examiner is interpreting this portion of claim 1 as reciting “capturing, by the image capture device of the client device pointed at a reflective surface, a video stream of a live camera feed of a reflection of a user on the reflective surface,” similarly to claim 10.
Claims 2-3 and 6-9 inherit the deficiencies of claim 1.  
Claims 2-3, 11-12, and 20-21:  Claim 2 recites “about the item.”  It is unclear if this is referring to the item that was recited in the “first image of an item” or if this is referring to the “item from the second image.”  For purposes of examination, the Examiner is interpreting “about the item” as “about the item from the second image.”
Claim 3 inherits the deficiencies of claim 2.
Claims 11-12 and 20-21 are rejected for similar reasons.
Claims 3, 12, and 21:  Claim 3 recites “corresponding to the item.” It is unclear if this is referring to the item that was recited in the “first image of an item” or if this is referring to the “item from the second image.”  For purposes of examination, the Examiner is interpreting “corresponding to the item” as “corresponding to the item from the second image.”
 Claims 12 and 21 are rejected for similar reasons.


Allowable Subject Matter
Claims 10, 14-19, and 22-23 are allowed.
With regard to claim 10, the prior art of record, alone or combined, neither anticipates nor renders obvious a device comprising: an image capture device; a display; at least one processor; and memory having instructions stored on the memory that, responsive to execution by the at least one processor, causes the at least one processor to perform operations comprising: capturing, by the image capture device, a first image of an item;  generating a search request including the first image of the item;  receiving a search result including a second image, the search result received from an image search performed using the search request; capturing, by the image capture device, a video stream of a live camera feed of a reflection of an object on a reflective surface, the image capture device being separate from the reflective surface;  generating a superimposed image by overlaying an item from the second image over the video stream; and causing the superimposed image to be displayed on the display, the superimposed image including the item from the second image as viewable with at least a portion of the reflection in the video stream.
With regard to claim 18, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising: method comprising: generating, by the client device, a search request including a first image of an item;  receiving, by the client device, a search result including a second image of the item, the search result received from an image search performed using the search request; capturing, by an image capture device of the client device directed at a separate reflective surface, a live camera feed of a reflection of an object on the reflective surface; generating, by the client device, a superimposed image by overlaying the item from the second image over the live camera feed; and causing, by the client device, the superimposed image to be displayed on a display of the client device, the superimposed image including the item from the second image with at least a portion of the captured reflection ( in the live camera feed.  
In the event the claims are amended, they will be subject to further examination.

Potentially Allowable Subject Matter
Claim 1-3, 6-9, 11-12, and 20-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
With regard to claim 1, the prior art of record, alone or combined, neither anticipates nor renders obvious a method comprising: capturing, by an image capture device of the client device, a first image of an item;  generating, by the client device, a search request including the first image of the item;  receiving, by the client device, a search result including a second image of the item, the search result received from an image search performed using the search request; capturing, by the client device, a video stream of a live camera feed pointed at a reflective surface including a reflection of a user on the reflective surface;  generating, by the client device, a superimposed image by overlaying an item from the second image over the video stream; and causing, by the client device, the superimposed image to be displayed on the display of the client device, the superimposed image presenting the item from the second image with at least a portion of the reflection in the video stream.
In the event the claims are amended, they will be subject to further examination.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anne M Georgalas/
Primary Examiner, Art Unit 3625